Title: C. W. F. Dumas to the Commissioners: A Translation, 16 June 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague, 16 June 1778
      
      The enclosed sheet was written piecemeal yesterday and while coming and going today. A copy, omitting what is in brackets, has been sent to Mr. Lee in Vienna.
      The treaty, which the Grand Facteur asked to copy, has not yet been returned to me. He may plan to keep it until permission to send it on to its true destination arrives. I asked him if he had had it copied; he told me not yet. I shall, therefore, wait for him to mention it again.
      I am, with the utmost respect, gentlemen, your very humble and very obedient servant
      
       D
      
      
      
       I know it for a fact that the Grand Facteur wrote to his House today concerning the enclosed article that appeared here yesterday in the Gazette.
      
     